         Case 2:18-cv-00694-JNP Document 11 Filed 11/28/18 Page 1 of 2




THE ORD FIRM, P.C.
James K. Ord, III (USB 14007)
PO Box 16688
Salt Lake City, UT 84116
Telephone: (435) 214-1433
Telephone: (801) 997-0442
Email: james@UtahADALaw.com
Attorney for Plaintiff

                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 Trevor Kelley,                                 Case No.: 2:18-cv-00694-JNP-BCW

                  Plaintiff,
                                                NOTICE OF VOLUNTARY DISMISSAL
 v.
                                                WITH PREJUDICE

 A and A Hospitality
 d.b.a. La Quinta Inn & Suites of Orem,         Assigned to Honorable Jill N. Parrish
                                                Referred to Magistrate Judge Brooke C. Wells
                  Defendant.

       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41 (a)(1)(A)(i)

and DUCivR 54-1(b) and (d), Plaintiff, Trevor Kelley, hereby voluntarily dismisses this Action

with prejudice.


       RESPECTFULLY submitted on this 28th day of November 2018.


                                                  /s/ James K. Ord, III
                                                  JAMES K. ORD, III, ESQ.
                                                  P.O. Box 16688
                                                  Salt Lake City, UT 84116
                                                  Telephone: (435) 214-1433
                                                  Telephone: (801) 997-0442
                                                  Email: james@utahADAlaw.com
                                                  Attorney for Plaintiff
               Case 2:18-cv-00694-JNP Document 11 Filed 11/28/18 Page 2 of 2




                                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of November 2018, I electronically transmitted the
foregoing document to the Clerk’s Office using the CM/ECF system for filing and transmittal of
a Notice of Electronic Filing to be served upon all e-filing counsel of record:


Robert B. Cummings
THE SALT LAKE LAWYERS
10 E EXCHANGE PL STE 622
SALT LAKE CITY, UT 84111
(801)590-7555
Email: robert@thesaltlakelawyers.com
Attorney for Defendant



/s/ Lisa Deaver*
(* I certify that I have the signed original of this document
which is available for inspection during normal business
hours by the Court or a party to this action)




                                                                2
